       Case 2:14-cr-00099-KJM Document 122 Filed 02/17/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   United States of America,                           No. 2:14-cr-0099-KJM
12                             Plaintiff,                ORDER
13           v.
14
     Sherry Taggart,
15
                               Defendant.
16

17          Sherry Taggart moves pro se for early termination of her thirty-six month term of

18   supervised release. ECF No. 120. The government has consulted with the United States

19   Probation Office and has reviewed the facts, and it does not oppose Ms. Taggart’s request. ECF

20   No. 121. The court has also reviewed Ms. Taggart’s request and agrees that her efforts toward

21   rehabilitation and her positive record support her motion, which is granted. Ms. Taggart’s term

22   of supervised release is thus terminated.

23          IT IS SO ORDERED.

24   DATED: February 16, 2021.
25
26




                                                    1
